IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KENT WAYNE SHADDIX,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1408

FLORIDA DEPARTMENT OF
HIGHWAY SAFETY AND
MOTOR VEHICLES,

      Appellee.

_____________________________/

Opinion filed May 27, 2015.

An appeal from a final order of the Florida Department of Transportation.
Paul Clark, Chairman, Commercial Motor Vehicle Review Board.

Gerard M. Virga, Panama City, for Appellant.

No appearance for Appellee.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of March

26, 2015, the Court has determined that the appeal is untimely. The order on appeal

was rendered on February 20, 2015. In order to timely invoke the Court’s

jurisdiction, the notice of appeal should have been filed no later than March 23,
2015. Fla. R. App. P. 9.110(c); Fla. R. Jud. Admin 2.514(a)(1)(C). The notice of

appeal was filed two days later on March 25, 2015. Because the notice of appeal

was not timely filed, the Court lacks jurisdiction and the appeal is dismissed.

BENTON, CLARK, and MAKAR, JJ., CONCUR.




                                          2